Citation Nr: 1632531	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  12-07 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure and/or diabetes mellitus, type II. 
 
2.  Entitlement to hypertension, to include as due to herbicide exposure and/or diabetes mellitus, type II. 
 
3.  Entitlement to service connection for skin cancer, to include as due to herbicide exposure. 
 
4.  Entitlement to service connection for kidney removal secondary to renal cancer and renal failure, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and an additional witness


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified at a March 2015 Travel Board hearing and a copy of that transcript is of record.  

In a May 2015 decision, the Board remanded the appeal for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

The issues of skin cancer and kidney removal secondary to renal cancer, including renal failure, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Prior to the promulgation of a decision, in a November 2015 written statement the Veteran withdrew his appeal of the claim for service connection for coronary artery disease.

2.  The Veteran's hypertension is not causally or etiologically due to service and is not proximately due to or aggravated by service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for service connection for coronary artery diseases have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for the establishment of service connection for hypertension, to include on a secondary basis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, in a November 2015 statement, the Veteran requested to "rescind" his claim for coronary artery disease.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  38 C.F.R. § 20.204(c).  Accordingly, the Board does not have jurisdiction to review this issue, and it must be dismissed.

Duty to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  These notice requirements were accomplished by a letter sent in July 2009, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records, personnel records and post-service VA and private treatment records have been associated with the claims file.  

The Veteran was afforded a VA examination in November 2015 and VA addendum opinion in February 2016.  The Board finds that, when taken together, the VA examination reports are adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board acknowledges that in the November 2015 VA examination report, the VA examiner relied on hypertension not being recognized as a presumptive disease by VA.  However, as the February 2016 VA examination report provides additional support for the conclusion that the Veteran's hypertension was not directly related to service, further remand is not warranted.  
Additionally, the Board finds that the RO has substantially complied with the May 2015 Board remand directives which included obtaining outstanding VA treatment records and affording the Veteran a new VA examination.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his hypertension is related to in-service herbicide exposure.  The Veteran also contends that his hypertension is secondary to his service-connected diabetes.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Service connection may also be granted for chronic disabilities shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Turning to the evidence of record, the Veteran has a current diagnosis of hypertension as illustrated by the November 2015 VA examination.  

Additionally, as explained in the previous Board decision, the Veteran's military personnel records show that the Veteran's was stationed at Don Muang RTAFB, Thailand from May 1967 to July 1967 and his duty title was security policeman.  Therefore, exposure to herbicides is conceded.  See VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).  

However, hypertension is not listed as a disability subject to presumptive service connection under 38 C.F.R. § 3.309(e).  Thus, presumptive service connection is not warranted on the basis of herbicide exposure.

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Additionally, the Veteran was granted service connection for diabetes by way of the May 2015 Board Decision.  As such, the Veteran's claim turns on whether his hypertension is directly related to his military service or is secondary to his service-connected diabetes.   
In this regards, the Veteran's service treatment record are absent of any complaints, treatment or diagnosis of hypertension.  The Veteran's July 1967 separation report of medical examination shows that the Veteran's blood pressure was noted as 110/60.  The Veteran's July 1967 separation report of medical history shows that the Veteran denied high or low blood pressure.  The Board also notes that the Veteran has no asserted his hypertension began during his military service.   

A July 2007 VA treatment record shows that the Veteran was noted as having a past medical history of hypertension.  

The Veteran was afforded a VA examination in November 2015.  The examiner noted that the Veteran was diagnosed with hypertension in 2003, per the Veteran's reports.  The examiner concluded that the Veteran's essential hypertension was less as likely as not caused by his diabetes mellitus.  The examiner explained that diabetes is not an independent risk factor for the development of hypertension.  The examiner explained that according to the data in the VA records, the Veteran's blood pressure has remained relatively controlled on current therapy and his renal function also remains normal.  The examiner explained that therefore, there was no evidence indicating that the Veteran's hypertension has been aggravated beyond its natural progression by the Veteran's diabetes.  The examiner also noted that the VA has not recognized hypertension as a presumptive condition associated with exposure to Agent Orange.

In a February 2016 addendum opinion, the examiner concluded that the Veteran's hypertension is less as likely as not caused by or incurred during military service. The examiner noted that enlistment there was no report of high blood pressure.  The examiner noted that the corresponding physical examination revealed a blood pressure of 124/78.  The examiner explained that he found no documentation in the service records pertaining to complaints or treatment of elevated blood pressure.  The examiner noted that the July 1967 separation physical examination recorded the Veteran's blood pressure at 110/60.  The examiner noted that on the report of medical history completed by the Veteran on the same date, he checked the NO box indicating he did not have/never had high or low blood pressure.  The examiner also noted that the Veteran reported that his hypertension was diagnosed in 2003.  This diagnosis post-dates military service by more than 30 years.  

Based on the above, the Board finds that entitlement to service connection on a direct or secondary basis is not warranted.  

In this regards, the Board finds the November 2015 examination report and the February 2016 addendum opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the opinions were provided by a VA doctor of nursing who possesses the necessary education, training, and expertise to provide the requested opinion.  The VA opinion is also shown to have been based on a review of the Veteran's record and is accompanied by sufficient explanations.  Additionally, the VA examiner adequately addressed both direct service connection and both elements of secondary service connection.  The Board thus finds that the November 2015 VA examination and February 2016 addendum medical opinion are dispositive of the nexus question in this case.

The Board acknowledges the Veteran's assertions that his hypertension is related to his military service, to include herbicide exposure, and/or to his service-connected diabetes.   Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of hypertension falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran is competent to report his symptoms, any opinion regarding whether his currently diagnosed hypertension is etiologically related to his military service or his diabetes requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative value to the Veteran's assertions that his hypertension is related to his military service or to his service-connected diabetes.   

In regard to continuity of symptoms, the Board finds that the Veteran's hypertension is properly afforded such consideration, as it is one of the enumerated conditions under 38 C.F.R. § 3.309(a); Walker, 708 F.3d 1331.  However, as the evidence of record does not show, and the Veteran does not assert, that he has a continuity of symptoms since service.  Therefore, service connection based on continuity of symptomatology is not warranted. 

Additionally, there is no evidence of record that the Veteran's hypertension manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the evidence of record shows that the Veteran was first noted as having hypertension in 2003.  

In reaching these conclusions the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 


ORDER

The appeal of the claim of service connection for coronary artery disease is dismissed.

Entitlement to service connection for hypertension is denied.  



REMAND

The Veteran contends that his skin cancer and kidney removal secondary to renal cancer are due to herbicide exposure.  As noted above, herbicide exposure has been conceded.  

As part of the Board remand, the Veteran was afforded a new VA examination in November 2015.  In regards to the Veteran's skin cancer, the examiner concluded that the Veteran's skin neoplasms were less as likely as not caused by or incurred as a result of diabetes, herbicide exposure or any other in-service injury or event.  The examiner noted that the service medical records were silent for complaints, diagnosis or treatment of skin neoplasm during service.  The examiner explained that diabetes has not been shown as a plausible factor in increasing a person's risk of developing skin cancer.  The examiner also explained that the VA has not recognized skin cancer as a presumptive condition associated with exposure to Agent Orange.  

In regards to the Veteran's kidney removal, the examiner concluded that the Veteran's renal cancer with status post nephrectomy was less as likely as not caused by or incurred as a result of diabetes, herbicide exposure or any other inservice injury or event.  The examiner noted that the service medical records were silent for complaints, diagnosis or treatment of a renal condition during service.  The examiner explained that diabetes has not been shown to increase a person's risk of developing renal cancer.  The examiner also explained that the VA has not recognized renal cancer as a presumptive condition associated with exposure to Agent Orange.  

The Board notes that previous Board decision did not request a secondary service connection medical opinion for these issues, however, as the November 2015 VA examiner provided an opinion, the Board must ensure that such an opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Here, the VA examiner did not sufficiently address whether the Veteran's disabilities were caused or aggravated by his service connected diabetes.  As such, a remand is necessary.  

The Board also notes that the VA examiner relied on the absence of in-service treatment for skin cancer and renal failure but also relied on the fact that the disabilities are not recognized as presumptive medical conditions related to herbicide exposure.  While the Veteran is not entitled to a presumption of service connection for these disabilities based on exposure to herbicides, he is not otherwise precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007)(holding that "[a] medical nexus opinion finding a condition is not related to service because the condition is not entitled to a presumptive service connection, without clearly considering direct service connection, is inadequate on its face").  Therefore, on remand, the VA examiner should clarify the opinion regarding direct service connection.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Return the claims file to the VA examiner who conducted the Veteran's November 2015 kidney conditions and skin diseases examinations.  The claims file and a copy of this Remand must be made available to the examiner.  If the November 2015 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's kidney removal secondary to renal cancer, including renal failure, is related to his military service, to include his exposure to herbicides.  

The examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's kidney removal secondary to renal cancer, including renal failure, was (1) caused, or (2) aggravated by the Veteran's service connected diabetes.  

The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's skin cancer is related to his military service, to include his exposure to herbicides and sun.  

The examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's skin cancer, was (1) caused, or (2) aggravated by the Veteran's service connected diabetes.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.  

The examiner is also advised that the Board is cognizant that there is no VA presumption of service connection for skin cancer or kidney removal secondary to renal cancer, including renal failure.  The Agent Orange Updates, however, use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  The Board seeks a medical opinion on the likelihood that this Veteran's skin cancer or kidney removal secondary to renal cancer, including renal failure, are related to his herbicide exposure given his medical history, family history, absence of other risk factors, etc.  

3. After completing the above, the Veteran's claims, should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


